Citation Nr: 1216163	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-47 842	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder due to a head injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1996 to November 2000.

This appeal to the Board of Veterans' Appeals (Board) is from decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  Specifically, in March and September 2009 decisions, the RO granted service connection for residuals of a right shoulder dislocation and assigned a 10 percent rating retroactively effective from June 30, 2008.  However, the RO denied service connection for residuals of a head injury, including seizures.  In response, the Veteran submitted a statement in December 2009 indicating he wanted to reopen his claims for service connection for a head injury and seizures.  A denial of a claim becomes final and binding and resultantly subject to a motion to reopen only after the period for appeal has expired.  As such, any interim submissions before those March and September 2009 decisions became final must be considered as part of the Veteran's original claim.  See 38 C.F.R. § 3.156(b) (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Mel v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, those March and September 2009 decisions are both nonfinal and stem from his original June 2008 claim.

In a February 2010 decision since issued, the RO also denied service connection for bilateral hearing loss, tinnitus, a right knee disorder, and a left knee disorder.  And, in response, the Veteran also completed the steps necessary to perfect an appeal of these additional claims, so they, too, are before the Board.  See 38 U.S.C.A. § 7105(a) (2002); 38 C.F.R. § 20.200 (2011).


As one of the steps to perfect an appeal of the claims to the Board, and indeed the final step, the Veteran filed a substantive appeal (VA Form 9) in December 2010, wherein he indicated that he wanted a hearing before the Board by live videoconference.  This hearing resultantly was scheduled for December 9, 2011, but he failed to appear for the hearing.  However, a Report of General Information (VA Form 21-0820) dated in November 2011, so the month prior to that scheduled hearing, indicates he had called to request a change in the location of his hearing since he had relocated to Decatur, Georgia.  So the Board is remanding his claims to the RO via the Appeals Management Center (AMC) to provide him another opportunity to have the videoconference hearing he has requested.  And because he now resides in Decatur, Georgia, his videoconference hearing apparently will need to be held with him at the local RO in Atlanta (Decatur).

Also on his December 2010 VA Form 9, the Veteran appeared to file an additional claim for an increased rating for his right shoulder disability.  This additional claim, however, although raised by the record, has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  The Board therefore does not have jurisdiction to consider this additional claim and, consequently, is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

The Veteran's videoconference hearing, as mentioned, initially was scheduled for December 9, 2011, and he failed to report for the proceeding, so the RO in Indianapolis transferred his file to the Board that same month and sent him a letter notifying him of this.


But a review of the claims file reveals a Report of General Information (VA Form 21-0820) that was dated in November 2011 - so prior to the hearing date of December 9, 2011 - on which it was documented that he had called to request a change in the location of his videoconference hearing, citing his change in residence to Decatur, Georgia, as the reason for this needed change of venue.  

Therefore, the Board finds he has shown good cause for failing to appear for his December 2011 videoconference hearing and has submitted a timely request to reschedule his hearing.  38 C.F.R. §§ 20.700(e), 20.704(d) (2011).

Accordingly, the claims are REMANDED for the following action:

Reschedule the Veteran's videoconference hearing at the earliest opportunity.  And since he now resides in Decatur, Georgia, this hearing should take place at the local RO in Decatur (Atlanta).  Once scheduled, notify him and his representative of the date, time, and location of this rescheduled hearing, and put a copy of this notification letter in the claims file.  Also, if, for whatever reason, the Veteran changes his mind and elects not to have a hearing before the Board, or again fails to report for the proceeding on the date rescheduled, then also document this in the claims file.  

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



